ADVISORY ACTION
Summary
The proposed amendment to cancel claim 4 would overcome the rejection of claim 4 under 35 U.S.C. 112(d) and 35 U.S.C. 102.
The proposed arguments and amendments filed in the After Final Pilot Consideration on June 29, 2022 have been fully considered but they are not persuasive. 
As stated in the July 7, 2022 Interview Summary, the Examiner finds no difference in scope between the proposed claim 1 amendments and previously rejection claim 10.
The claim amendments, if entered, would be rejected as follows:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 11-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Khorashadi et al. in U.S. Patent Publication 2014/0236476 (see IDS filed 9 Apr 2019).
	Regarding claim 1, Khorashadi et al. teaches:
	obtaining, by one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), an initial estimate of a location of a user device (see “mobile device”, [0016], Fig. 2; see “determining a location of a mobile device…mobile device position is estimated from the AP location information”, [0025]-[0026]; [0031]); 
	obtaining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), maps information corresponding to a geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1), the maps information including one or more physical boundaries located at least in part within the geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be physical, for example, a wall or fence…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1); 
	obtaining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), sensor data from one or more sensors provided within the user device (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]) wherein the sensor data comprises one or more of: speed, acceleration, rotation, translation, orientation, and elevation of the user device (see “The position estimation module 255 may estimate an initial mobile device position or location…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device 105…Examples of parameters are…the speed of mobile device motion…”, [0069]-[0070]; see “…the mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device…”, [0087]); and 
	determining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), a set of permissible areas that can potentially include the user device (see “The defined region 120 may be any region having a defined boundary…”, [0029], Fig. 1; [0044]-[0046]), wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0070]-[0078]) and at least in part on the sensor data (see “The position estimation module 255 may estimate an initial mobile device position or location…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device 105…Examples of parameters are…the speed of mobile device motion…”, [0069]-[0070]; see “…the mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device…”, [0087]); 
	determining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), if any one or more portions of the initial estimate of the location of the user device conflict with the set of permissible areas that can potentially include the user device (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…”, [0063]); and 
	revising, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), the initial estimate to provide a revised estimate for the location of the user device based at least in part on the set of permissible areas (see [0061]-[0065], [0077]; [0090]-[0091]; [0107]-[0108]), by removing the one or more portions of the initial estimate that conflict with the set of permissible areas (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…”, [0063]), the revised estimate corresponding to positional coordinates of the user device (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0090]-[0091]).
	Regarding claim 3, Khorashadi et al. teaches wherein the sensor data comprises information indicative of the location of the user device (see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]).
	Regarding claim 6, Khorashadi et al. teaches obtaining, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), the initial estimate from one or more location sensors provided within the user device ([0061]-[0064]; [0090]-[0091]), wherein the initial estimate comprises one or more approximate locations associated with the user device at a given time (see “estimate an initial mobile device position or location...this initial mobile device position may be estimated as a centroid of the downloaded AP locations…estimated as a weighted centroid…the weighting factor may be the received signal strength indicator (RSSI), the round trip time (RTT), angle of arrival, variance or standard deviation of RSSI, and variance or standard deviation of RTT…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position…”, [0069]).
	Regarding claim 7, Khorashadi et al. teaches wherein the revised estimate comprises data indicative of whether the user device is inside a building or outside a building, based at least in part on the sensor data (see “the defined region 120, by way of example, but may be located inside, outside, or on the perimeter of the defined region 120… such defined regions can include, but are not limited to, schools, office buildings, stores, stadiums, arenas, convention centers, malls, a collection of buildings…”, [0028]-[0029]).
	Regarding claim 8, Khorashadi et al. teaches wherein the one or more physical boundaries includes one or more exterior building walls (see “the exterior walls of the building can be the boundary”, [0029]; [0053]), interior building walls (see “indoor features, such as…walls…”, [0003]), fences (see “a wall or fence”, [0029]).
	Regarding claim 11, Khorashadi et al. teaches wherein the initial estimate is based at least in part on a revised estimate for a previous location of the user device (see “…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position…”, [0069]).
	Regarding claim 12, Khorashadi et al. teaches wherein the initial estimate comprises at least one of GPS data (see “GPS signals”, [0030]), WiFi reception data (see “ WiFi base stations”, [0031]), and cellular reception data (see “associated with one or more cellular networks or the like”, [0033]).
	Regarding claim 13, Khorashadi et al. teaches transmitting, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), the initial estimate to a maps server (see “a digital electronic map may be stored at a server”, [0003]); and 
	receiving, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), from the maps server (see “a digital electronic map may be stored at a server”, [0003]), the maps information corresponding to the geographic area at least partially surrounding the initial estimate of the location of the user device (see “…a map may show…outdoor features such as courtyards, parking lots, yards, gardens, fencing, water features or any other outdoor structures or boundaries…The digital map may be available in a graphic form…The determined mobile device position can be combined with the mapping information…”, [0003]-[0004]; see “…the boundary may be a legal property line, or the boundary may be an arbitrary boundary defined with reference to a map or other representation of the region…”, [0029]) 
	Regarding claim 14, Khorashadi et al. teaches retrieving, by the one or more computing devices (see “system of components”, [0015], Fig. 1; [0027]-[0028]), previously obtained maps information (see “…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position…”, [0069]).
	Regarding claim 15, Khorashadi et al. teaches wherein the initial estimate comprises a plurality of approximate locations associated with the user device at a given time (see “…a plurality of position points…determining the mobile device location by selecting one position point of the plurality of position points…”, [0005]; [0011]).
	Regarding claim 16, Khorashadi et al. teaches wherein each of the plurality of estimated locations of the user device is obtained from a different source (see “…any number of APs 110 and 135…the mobile device may receive signals from all of the Aps… he APs, which may be wireless APs (WAPs), may be any type of terrestrial radio transmitter used in conjunction with mobile device 105 and mobile network 130 including, for example, WiFi/WLAN APs, femtocell nodes or transceivers, pico cell nodes or transceivers, WiMAX node devices, beacons, WiFi base stations, Bluetooth transceivers, etc…”, [0031]-[0032] in light of [0045], Fig. 1 of the specification).
	Regarding claim 17, Khorashadi et al. teaches:
	one or more processors (see “one or more processors”, [0007]-[0008]; [0043]); and 
	one or more memory devices (see “a processor-readable non-transitory storage medium”, [0011]), the one or more memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations (see “a processor-readable non-transitory storage medium according to the disclosure may include processor-readable instructions executable by one or more processors”, [0011]; [0043]), the operations comprising: 
	obtaining an initial estimate of a location of a user device (see “mobile device”, [0016], Fig. 2; see “determining a location of a mobile device…mobile device position is estimated from the AP location information”, [0025]-[0026]; [0031]);
	obtaining maps information corresponding to a geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1), the maps information including one or more physical boundaries located at least in part within the geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be physical, for example, a wall or fence…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1); 
	obtaining sensor data from one or more sensors provided within the user device (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]) wherein the sensor data comprises one or more of: speed, acceleration, rotation, translation, orientation, and elevation of the user device (see “The position estimation module 255 may estimate an initial mobile device position or location…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device 105…Examples of parameters are…the speed of mobile device motion…”, [0069]-[0070]; see “…the mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device…”, [0087]);
	determining a set of permissible areas that can potentially include the user device, wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0070]-[0078]) and at least in part on the sensor data (see “The position estimation module 255 may estimate an initial mobile device position or location…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device 105…Examples of parameters are…the speed of mobile device motion…”, [0069]-[0070]; see “…the mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device…”, [0087]); 
	determining if any one or more portions of the initial estimate of the location of the user device conflict with the set of permissible areas that can potentially include the user device (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…”, [0063]); and
	revising the initial estimate to provide a revised estimate for the location of the user device based at least in part on the set of permissible areas (see [0061]-[0065], [0077]; [0090]-[0091]; [0107]-[0108]), by removing the one or more portions of the initial estimate that conflict with the set of permissible areas (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…”, [0063]), the revised estimate corresponding to positional coordinates of the user device (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0090]-[0091]).
	Regarding claim 18, Khorashadi et al. teaches:
	one or more location sensors to obtain an initial estimate of a location of a user device (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]); 
	a maps application to obtain maps information corresponding to a geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1), the maps information including one or more physical boundaries located at least in part within the geographic area at least partially surrounding the initial estimate of the location of the user device (see “a defined region…The defined region 120 may be any region having a defined boundary…the boundary may be physical, for example, a wall or fence…the boundary may be a boundary define with reference to a map…”, [0027]-[0029]; [0044]; Fig. 1); 
	one or more device sensors configured to provide sensor data indicative of the location of the user device (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]); and 
	one or more computing devices (see “one or more processors”, [0007]-[0008]; [0043]) to: 
		obtain sensor data from one or more location sensors (see “One or more signals from APs are received by a mobile device. The signals include information identifying the APs. AP location information…”, [0025]-[0029]; see “position estimation module 255”, [0037]-[0039]; [0069], [0071], [0074], [0087]; see “system of components”, [0015], Fig. 1; [0027]-[0028]) wherein the sensor data comprises one or more of: speed, acceleration, rotation, translation, orientation, and elevation of the user device (see “The position estimation module 255 may estimate an initial mobile device position or location…the initial mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device 105…Examples of parameters are…the speed of mobile device motion…”, [0069]-[0070]; see “…the mobile device position may be estimated based on a prior estimated or determined mobile device position and a known or estimated speed and direction of movement of the mobile device…”, [0087])
		determine a set of permissible areas that can potentially include the user device, wherein the set of permissible areas is determined based at least in part on the one or more physical boundaries and the sensor data (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0070]-[0078]); 
	determine if any one or more portions of the initial estimate of the location of the user device conflict with the set of permissible areas that can potentially include the user device (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…”, [0063]); and 
	revise the initial estimate to provide a revised estimate for the location of the user device based at least in part on the set of permissible areas (see “The solution constraint may depend on the location and/or navigation application operating in the mobile device 105. For example, in the case of an indoor navigation application…the position point solution may be constrained to interior classified position points…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”,  [0061]-[0065], [0077]; [0090]-[0091]; [0107]-[0108]) by removing the one or more portions of the initial estimate that conflict with the set of permissible areas (see “The constraint on the position point solution may exclude position points that may be accessible to AP signals but may be impossible or highly unlikely position point solutions. For example, a mobile device location based on signal analysis without a classification constraint may locate a mobile device in a marsh, swamp, lake or other inaccessible region adjacent to a defined region 120. By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…”, [0063]).
	Regarding claim 20, Khorashadi et al. teaches wherein the one or more device sensors comprise an audio sensor configured to obtain audio sensor data (see “…include one or more:…microphones, or any other suitable sensor…”, [0039]), and wherein the revised estimate for the location of the user device includes data indicative of whether the user device is inside a building or outside a building, based at least in part on the sensor data (see “…in the case of an interior-exterior navigation application, such as an application used to route a user from inside a shopping mall to a location in a parking lot, the solution may be constrained to a certain combination of interior and exterior position points…By constraining the position point solution to exclude position points determined to be inaccessible, unlikely, or otherwise undesirable, accuracy can be improved…The APs 110 can be located inside the defined region 120, for example at various positions within a building, stadium, or amusement park. APs 110 may also be located in areas outside of the defined region 120, but affiliated with the defined region 120, for example, in a parking lot or garden…”, [0061]-[0064]; [0070]-[0078]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorashadi et al. in U.S. Patent Publication 2014/0236476 (see IDS filed 9 Apr 2019) as applied to claim 2 above, and further in view of Mycek et al. in U.S. Patent Publication 2017/0064667 (see IDS filed 9 Apr 2019).
	Regarding claim 5, Khorashadi et al. teaches the claimed limitations as indicated above. Further, Khorashadi et al. teaches sensor data from at least one of a sensor provided within the user device (see “…position point determination module 250, position estimation module 255…”, [0037]). Khorashadi et al. differs from the claimed invention in that it is silent regarding sensor data from at least one of a motion sensor, an audio sensor, an image sensor, and a condition sensor.
	Mycek et al. teaches “An object tracking system can include beacons and tracking module. The object tracking method can include determining the location of a mobile device and determining the location of an object beacon” (Abstract; [0061]) wherein “the objects (to which the low-power beacons are attached) can be mobile” ([0006]; [0016]-[0018], [0028]; [0061]) and obtaining sensor data from at least one of a motion sensor, an audio sensor, an image sensor, and a condition sensor (see “…a set of sensors…include one or more: accelerometers, gyroscopes, temperature sensors, ambient light sensors, magnetometers, clocks, microphones, or any other suitable sensor…”, [0039]; [0049]). Mycek et al. teaches systems and methods for object tracking ([0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the sensor teachings of Mycek et al. in the techniques for determining a mobile device location in Khorashadi et al. to improve Khorashadi et al. with a reasonable expectation that it would result in improving the accuracy of estimating the position of a mobile device. 
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khorashadi et al. in U.S. Patent Publication 2014/0236476 (see IDS filed 9 Apr 2019) as applied to claims 2 and 18 above, and further in view of Funk et al. in U.S. Patent Publication 2013/0332064 (see IDS filed 1 Dec 2020). 
	Regarding claim 9, Khorashadi et al. teaches the claimed limitations as indicated above. Khorashadi et al. differs from the claimed invention in that it is silent regarding a mode of travel of the user device based at least in part on the sensor data.
	Funk et al. is related to “localizing a trackee at a location and mapping the location using sensor information” ([0001]) and teaches “localization and mapping is to compute the most probable location of a trackee using prior sensor and control values…In order to build reliable maps and to navigate for long periods of time, the user track and map information may be combined…Typically, however, navigation and mapping systems may have access to pre-existing map data, which can include, for example, satellite or other aerial imagery, Geographic Information Systems ("GIS") shape files (including building outlines, roads), elevation maps…” ([0003]-[0007] elevation data) wherein “the mapping application may use sensor information from various sensors to identify transitions such as location transitions that indicate a trackee has moved from one location having certain characteristics to another location having different characteristics (such as inside a structure to outside a structure and vice versa) and speed transitions that indicate a trackee has moved from a slower speed such as walking to a faster speed such as being transported in a vehicle (and vice versa)...the mapping application may use different processing operations depending on whether the trackee is walking or riding in a vehicle…” ([0023] a mode of travel of the user device based at least in part on the sensor data). Funk et al. teaches “The system may be adapted to locate, track, and/or monitor the status of personnel and/or assets in various indoor and outdoor locations or environments, in any number of various scenarios or applications, without limitation” ([0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the mode of travel teachings of Funk et al. in the techniques for determining a mobile device location in Khorashadi et al. to improve Khorashadi et al. with adjusting the revised location of the user device to include a mode of travel of the user device with a reasonable expectation that it would result in improving the accuracy of estimating the position of a mobile device.
	Regarding claim 19, Khorashadi et al. teaches the claimed limitations as indicated above. Khorashadi et al. differs from the claimed invention in that it is silent regarding a barometer configured to measure atmospheric pressure, and wherein the revised estimate for the location of the user device includes an elevation position of the user device.
	Funk et al. is related to “localizing a trackee at a location and mapping the location using sensor information” ([0001]) and teaches “localization and mapping is to compute the most probable location of a trackee using prior sensor and control values…In order to build reliable maps and to navigate for long periods of time, the user track and map information may be combined…Typically, however, navigation and mapping systems may have access to pre-existing map data, which can include, for example, satellite or other aerial imagery, Geographic Information Systems ("GIS") shape files (including building outlines, roads), elevation maps…” ([0003]-[0007] elevation data) wherein “…tracking system 110 may comprise…other sensors or devices 116 may acquire…environmental information (e.g., temperature, atmospheric pressure, background radiation, etc.), and/or other information…” ([0065] a barometer configured to measure atmospheric pressure). Funk et al. teaches “The system may be adapted to locate, track, and/or monitor the status of personnel and/or assets in various indoor and outdoor locations or environments, in any number of various scenarios or applications, without limitation” ([0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the pressure sensor and elevator teachings of Funk et al. in the techniques for determining a mobile device location in Khorashadi et al. to improve Khorashadi et al. with adjusting the revised location of the user device to include an elevation position of the user device with a reasonable expectation that it would result in improving the accuracy of estimating the position of a mobile device. 
Response to Arguments
Applicant’s proposed amendments, see remarks page 7, filed June 29, 2022 with respect to the rejection of claim 4 under 35 U.S.C. 112(d) and 35 U.S.C. 102 have been fully considered and are persuasive.  Specifically, Applicant proposes to cancel claim 4.
Applicant's arguments and amendments filed June 29, 2022 have been fully considered but they are not persuasive:
	
    PNG
    media_image1.png
    557
    989
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    615
    1012
    media_image2.png
    Greyscale

	The Examiner respectfully disagrees.  Applicant argues that Khorashadi et al does not “describe an “initial estimate” from which one or more portion are “removed” base on a determination that “the initial estimate of the location of the user device…”.
In addition to the sections of Khorashadi et al. previously recited, Khorashadi et al. teaches “The position estimation module 255 may estimate an initial mobile device position or location…” ([0069] initial estimate of the location of the user device) and “an initial mobile device position is estimated by the position estimation module 255 of the mobile device 105” ([0087] initial estimate of the location of the user device).  Thus, the Examiner asserts that Khorashadi et al. teaches determining an initial estimate for the location of the user device. Further, Khorashadi et al. teaches “The solution constraint may disallow mobile device location solutions that may be indicated by calculations and measurements based on signal characteristics or AP positions…the constraint can be said to push the position point solution from the actual physical location of the mobile device 105 to the nearest possible position point solution allowed by the constraint…The mobile device 105 may use the AP signals in place of or in combination with GPS signals. In or near a defined region with weak or insufficient GPS signals, using the AP signals may be more efficient and accurate” ([0062]-[0064]). The steps of disallowing mobile device location solutions and pushing the constraints are removing one or more portions of the initial estimate that conflict with the set of permissible areas.  
	Further still, Khorashadi et al. teaches “The position point determination module 250 can assign a weight to each downloaded position…the position point determination module can assign a zero weight to position points…” ([0077]) and “…a weight is assigned by the position point determination module 250 to each downloaded position point…the weight assigned to exterior points can be assigned to zero regardless of the deviation…statistical analyses can exclude zero weight position points and can include and be limited to position points with a non-zero weight…non-zero weight position point can be automatically selected as the mobile device location based on the statistical analysis” ([0107]-[0108]). The assigning of weights for automatically selecting location information (or e.g. automatically deselecting location information) is removing one or more portions of the initial estimate that conflict with the set of permissible areas.  
	The Examiner maintains that the prior art teaches the claim limitations as presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865